SMITH, Chief Judge.
Defendant moves to require the plaintiff to produce documents for inspection. Plaintiff objects for several stated reasons, of which the principal is the failure to show good cause under Rule 34, 28 U.S.C.A. This objection is well taken. A showing must be made as to each document requested. Mere reference to the pleadings is insufficient.
Moreover, so far as a portion of the material requested is originals, of which defendant has copies, a request for admission of genuineness under Rule 36 would appear sufficient for defendant’s purposes.
The motion for order to produce is denied.